Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 1 of 9 PageID: 2848



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  LAWRENCE L. CRAWFORD and                 No. 18-cv-13459 (NLH) (KMW)

  YAHYA MUQUIT,

              Plaintiffs,                              OPINION

       v.

  CHIEF JUDGE LINARES,

              Defendant.


 APPEARANCES:

 Lawrence L. Crawford
 300839
 Lee Correctional Institution
 990 Wisacky Highway
 P.O. Box 1000
 Bishopville, SC 29010

       Plaintiff Pro se

 Yahya Muquit
 318455
 Leiber Correctional Institution
 P.O. Box 205
 Ridgeville, SC 29472

       Plaintiff Pro se

 HILLMAN, District Judge

       Plaintiffs Lawrence L. Crawford and Yahya Muquit, inmates

 incarcerated in South Carolina, filed a request asking former

 Chief Judge Jose Linares to form a multidistrict panel for

 consideration of a plethora of civil and criminal cases.           ECF

 No. 1.     Plaintiff Crawford also alleges Chief Judge Linares


                                      1
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 2 of 9 PageID: 2849



 improperly closed a prior habeas corpus proceeding.          ECF No. 1-8

 at 10.

       At this time, the Court must review the Complaint, pursuant

 to 28 U.S.C. § 1915(e)(2) to determine whether it should be

 dismissed as frivolous or malicious, for failure to state a

 claim upon which relief may be granted, or because it seeks

 monetary relief from a defendant who is immune from such relief.

 For the reasons set forth below, the Court will dismiss the

 Complaint with prejudice for failure to state a claim.           28

 U.S.C. § 1915(e)(2)(b)(ii).

 I.    BACKGROUND

       Plaintiffs have filed approximately 20 “affidavits of

 facts” covering hundreds of pages since the inception of this

 matter asking this Court to form a multidistrict panel “for the

 purpose of disqualifying the SC District Court and transfer

 venue to New Jersey.”     ECF No. 1-8 at 3.      They ask to

 consolidate this matter with, at a minimum, Plaintiff Crawford’s

 prior habeas corpus proceeding, Crawford v. Warden Williams, No.

 18-10129 (D.N.J. administratively terminated July 19, 2018), and

 Plaintiff Muquit’s civil rights action from the District of

 South Carolina, Muquit v. Hood, et al., No. 8:17-1804 (D.S.C.

 dismissed Aug. 28, 2018).      ECF No. 1-8 at 12.




                                      2
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 3 of 9 PageID: 2850



 II.   STANDARD OF REVIEW

       Section 1915(e)(2) requires a court to review complaints

 prior to service in cases in which a plaintiff is proceeding in

 forma pauperis.     The Court must sua sponte dismiss any claim

 that is frivolous, is malicious, fails to state a claim upon

 which relief may be granted, or seeks monetary relief from a

 defendant who is immune from such relief.         This action is

 subject to sua sponte screening for dismissal under 28 U.S.C. §

 1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

 and is incarcerated.

       To survive sua sponte screening for failure to state a

 claim, the complaint must allege “sufficient factual matter” to

 show that the claim is facially plausible.         Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

 facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.’”          Fair Wind

 Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

 pleading that offers ‘labels or conclusions’ or ‘a formulaic

 recitation of the elements of a cause of action will not do.’”

 Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 555 (2007)).



                                      3
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 4 of 9 PageID: 2851



 III. DISCUSSION

 A.    Claims Against Chief Judge Linares

       “When a judge or judicial nominee is named as a defendant

 and his credibility or personal or financial interests are at

 issue, all judges of the same district should recuse, unless the

 litigation is patently frivolous or judicial immunity is clearly

 applicable.”    Judicial Conference of the United States,

 Committee on Code of Conduct for United States Judges,

 Compendium of Selected Opinions § 3.6–6[1](b) (2017).           See also

 28 U.S.C. § 455.

       Because Plaintiffs named former Chief Judge Linares of this

 Court as the defendant in their complaint, this matter was

 reallocated from the Newark Vicinage to the Camden Vicinage

 pursuant to this Court’s January 13, 1994 Standing Order which

 requires that, in all cases where a judge of this Court is named

 as a party, the matter shall be assigned to a judge sitting in a

 different vicinage of this Court than the one in which the named

 judge sits.    Pursuant to § 3.6–6 and the standing order, this

 Court need not recuse if the assigned judge determines the

 matter to be patently frivolous or if judicial immunity is

 plainly applicable, but the Court must request designation of a

 judge from outside of this District pursuant to 28 U.S.C. §

 292(b) in the event the matter is neither frivolous nor subject

 to judicial immunity.     This is a specific application of the

                                      4
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 5 of 9 PageID: 2852



 broader ethical requirement that a judge “shall disqualify

 himself in any proceeding in which his impartiality might

 reasonably be questioned.”      28 U.S.C. § 455(a). 1

       The Court finds that Plaintiffs’ claims against Chief Judge

 Linares are without merit.      In 1996, Congress amended § 1983 to

 state that “in any action brought against a judicial officer for

 an act or omission taken in such officer’s judicial capacity,

 injunctive relief shall not be granted unless a declaratory

 decree was violated or declaratory relief was unavailable.”            42

 U.S.C. § 1983; see also Azubuko v. Royal, 443 F.3d 302, 304 (3d

 Cir. 2006).    This provision of § 1983 applies to both state and

 federal judges.     Azubuko, 443 F.3d at 304 (citing Bolin v.

 Story, 225 F.3d 1234, 1242 (11th Cir. 2000)).

       Plaintiffs allege Chief Judge Linares:

       “administratively closed [Civil Action No. 18-10129].
       The filing in forma pauperis documents were sent in
       within the time required. The and the N.J. District
       Court spoliated that sent in informa [sic] pauperis
       documents and claimed Crawford sought to reinstate the
       case without sending those required documents in acts
       of mail tampering stripping him of immunity.”




 1 The undersigned also acknowledges that recusal would be
 mandatory where the judge “has a personal bias or prejudice
 concerning a party, or personal knowledge of disputed
 evidentiary facts concerning the proceeding.” 28 U.S.C. §
 455(b)(1). The undersigned has no such personal knowledge or
 bias, is unfamiliar with Plaintiff’s prior cases beyond the
 public docket and has not discussed this case with any of the
 defendants.
                                      5
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 6 of 9 PageID: 2853



 ECF No. 1-8 at 9-10.     For their relief, “[Plaintiffs] motion to

 vacate all orders in Case 2:18-cv-10129-JLL and we motion it be

 consolidated with case 8:17-cv-0104-RBH-JDA.”         Id. at 10.

       These allegations relate solely to actions taken in Chief

 Judge Linares’ capacity as a judicial officer.         Plaintiffs have

 not shown that those actions violated a declaratory decree or

 that declaratory relief is unavailable; therefore, their claim

 for injunctive relief against Chief Judge Linares is barred. 2

       Because Plaintiffs’ claims against Chief Judge Linares are

 barred, Compendium § 3.6–6 and the Standing Order of January 13,

 1994 do not require recusal.

 B.    Request for a Multidistrict Panel

       Plaintiffs’ primary request is for “a panel review for the

 purpose of seeking to transfer these cases to New Jersey

 pursuant to 28 U.S.C. §§ 1404, 1407, 1612-1612 [sic] et seq. in

 the interest of justice.”      ECF No. 1-8 at 17.     From what the

 Court can discern, Plaintiffs were convicted in New Jersey and

 South Carolina of murder and allege a vast, multi-district

 conspiracy of judges “to thwart fair and proper review by

 listing the defendants in the case incorrectly.”          Id. at 18.

       Moreover, Plaintiffs further allege:


 2 The Court notes that the docket of Civil Action No. 18-10129
 does not indicate that any in forma pauperis application was
 received by the Clerk. Any motion for relief from an order in
 that matter must be filed in Civil Action No. 18-10129.
                                      6
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 7 of 9 PageID: 2854



       “[The alleged conspiring judges’] additional intent
       was to prevent evidence of collateral estoppel from
       being established in the court record emerging from
       the Crawford state case 2013-cp-400-0084 to which the
       United States and United Nations are party to the
       default establishing Crawford as Heir, King, Khalifah
       to the 4 Global Thrones of Religious Prophecy.”

 Id. at 18-19.

       This Court lacks the authority to empanel a multidistrict

 panel for review of civil cases.         The United States Judicial

 Panel on Multidistrict Litigation (“the MDL Panel”) has the

 statutory authority to “(1) determine whether civil actions

 pending in different federal districts involve one or more

 common questions of fact such that the actions should be

 transferred to one federal district for coordinated or

 consolidated pretrial proceedings; and (2) select the judge or

 judges and court assigned to conduct such proceedings.”

 Overview of Panel, available at https://www.jpml.uscourts.gov/

 overview-panel-0 (last visited Apr. 16, 2020) (citing 28 U.S.C.

 § 1407).   Only the MDL panel can decide whether to create a

 multidistrict litigation.

       Even if the Court could form such a panel, it would not.

 Plaintiffs’ voluminous “affidavits of facts” indicate they have

 filed motions to intervene in several pending high-profile

 cases, including but not limited to State of Texas, et al., v.

 United States of America, et al., No. 19-10011 (5th Cir. Nov.

 10, 2019) (challenge to the Patient Protection and Affordable

                                      7
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 8 of 9 PageID: 2855



 Care Act), ECF No. 42; and Students for Fair Admissions, Inc. v.

 Harvard University, No. 14-cv-14176 (D. Ma. Sept. 29, 2018)

 (challenge to Harvard’s admission policies), ECF No. 8 at 58.

       Plaintiffs are known vexatious litigants in the District of

 South Carolina.     See Duren v. Hood, No. 2:17-CV-1127-JMC-MGB,

 2018 WL 3687977, at *1 n.1 (D.S.C. July 2, 2018), report and

 recommendation adopted, No. 2:17-CV-01127-JMC, 2018 WL 3660094

 (D.S.C. Aug. 2, 2018) (noting that “[v]arious prisoners

 (including Anthony Cook, Lawrence Crawford, Yahya Muquit, David

 Duren, Vincent Beaton, Travis Bellamy, and Robert Mitchell) have

 repeatedly and improperly attempted to litigate on each other’s

 behalf, often filing the same complaints and attachments” and

 citing cases).    It is clear from the record that this complaint

 follows their modus operandi and has “no coherent issues or

 plausible claims” and “consists largely of nonsensical ranting

 and erroneous procedural arguments that build upon faulty

 premise after faulty premise.”       Id. at *6.

       As the Court cannot grant Plaintiffs the relief they seek,

 the complaint will be dismissed with prejudice.          Generally,

 “plaintiffs who file complaints subject to dismissal under [§

 1915] should receive leave to amend unless amendment would be

 inequitable or futile.”      Grayson v. Mayview State Hosp., 293

 F.3d 103, 114 (3d Cir. 2002).       Because the complaint is

 frivolous as well, leave to amend is denied.

                                      8
Case 1:18-cv-13459-NLH-KMW Document 49 Filed 04/29/20 Page 9 of 9 PageID: 2856



 CONCLUSION

        For the reasons stated above, the Complaint is dismissed

 with prejudice for failure to state a claim. 3        An appropriate

 order follows.



 Dated: _April 29, 2020_______            ___s/ Noel L. Hillman_______
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




 3   This dismissal counts as a “strike” under 28 U.S.C. § 1915(g).
                                      9
